Title: John Quincy Adams to Abigail Adams, 28 December 1785
From: Adams, John Quincy
To: Adams, Abigail


     
      Dear Madam
      Haverhill December 28th. 1785
     
     It is mortifying to me, to be again obliged to offer an excuse, for not having written more frequently to you, and to my father however conscious I may be, of its having been out of my Power, yet the Idea, of your suspecting me of neglecting you, worries me very much. But it has been and still is absolutely necessary for me, to apply myself with unremitting attention to my studies. About ten hours every day, are devoted to them: you will easily suppose from this, that I do not go much into Company. Many of the families in Town, have been very polite, and have given me repeated Invitations to see them often: But excepting Mr. White’s, where I often pass two or three hours in the Evening, I have scarce been any where. Indeed I do not go out quite as much as I could wish too, but that would prevent me from writing at all.
     The dissolution, of a certain Connection, which you have been kind enough to hint in your Letters to me, and which I have also collected from other Quarters, has afforded me, as well as almost all our Friends, real consolation. My anxiety was not small before I left you, but it was greatly augmented after my return home. In Obedience to your Injunctions, I will give you with the utmost sincerity and impartiality, an account of what I have heard since my arrival concerning the Gentleman. I have no personal pique against him. I saw but little of him while I was in Braintree or in Boston, but he behaved to me in the most friendly manner; and as a transient acquaintance, I should have considered him, as a very agreeable Person. But many things I heard of him, from respectable authorities, and all agreeing perfectly, excited in my mind such fears, as I never wish to feel again, for any person, much less dear to me, than a Sister. And I cannot express how much I was relieved, when the news came, so unexpectedly, of her having so happily freed herself from an Inclination, which I considered as very dangerous. When my father’s Letter came, (you know the one I mean) he not only shew it about, but in some places triumphed, at his succeeding with so many of her relations and friends against him: he rather prided than otherwise, in writing so seldom as he did. He kept many of the Letters to her friends, which were inclosed to him, several months, and when he was ask’d the Reason why? he begg’d to be excused from giving any Reasons. Since the last Letters, he has said that it was wholly owing to foul Play, that every one of her friends here, had agreed to write against him; she had been thus deceived, but that he intends in a short Time to sail for Europe, and has no doubt, but that he shall bring all to rights again. For these nine months, he has spent three quarters of his Time at Boston, and from the 1st: of October to the middle of November, was not at Braintree at all.—Some of these facts are undoubtedly true: for the rest I trust to the Veracity of persons, whose honour I have not the least Reason to doubt. He Complains that all her friends are combined in a league against him. But should it be enquired, how it happened, they are so universally averse to his being connected with her, and rejoyced at her late determination, I know not what answer he would give.
     
     I have received several Letters from you. One, as late as October 5th: which came in Callahan. Accept my warmest, and sincerest thanks, my dear Mamma, for those kind attentions. It shall be the study of my Life, to follow the Instructions and the Example of my Parents, and the nearer I come to them, the greater share of happiness I shall enjoy. Three or four months more; and then I shall have time enough, to write often; but never sufficient to express my love and gratitude to them.
     As to Politics, this is not the place to know any thing of them; and of the public affairs even of this State, I know not so much as I did, when I was in Europe; and I should not regret it, if it did not deprive me of the Pleasure of communicating them to you. The Merchants groan sadly of the decay of trade, and failure after failure seems to justify their Complaints. Within these last Three weeks however, I hear it whispered about that Times are growing better, and I hope their misfortunes will in the End, prove of great Service to themselves, and to the Public.—But I can tell you a piece of private News, which will not I hope, be too sudden, and unexpected to you. On Sunday the 11th: Instant Mr. Allen, and Miss Kent, were married at Boston, and on Monday they arrived at Bradford, at the seat of Empire. She is in high Spirits, and Mr. Thaxter says, as much pleased as a child can be with a rattle: though by the bye, he is verging towards the same State himself; and is now got so far, that he has done boasting the superlative happiness of a single Life, and begins to hint, that it is not fit for man to be alone. He has made choice of a most amiable young Lady, whose least praise is, to be the prettiest girl in Haverhill.
     I am as contented with my Situation, as I can be, when absent from three of the dearest Persons on Earth. If the place of Parents possibly could be supplied to me, it would be, here. And my Cousin Eliza, who has been in town ever since I came, is a Sister to me: she does not live here, but at Mr. White’s, whose family have been as kind, and attentive, to me, as they always have been to my brothers: I pass many very agreeable hours, at that house. Miss Hazen, is still a boarder in this family. She has many amiable Qualities, but you have no reason to fear that she will ever prove an Omphale to your Hercules.
     The Winter Vacation at College, begins this day week. Charles will probably spend the greater part of it here; I heard from him a few days since, when he was at Braintree to keep Thanksgiving. Tommy desires I would send his Duty. He would write, but does not know what to say. Mr. and Mrs. Shaw desire to be affectionately remembered; Aunt, has had an inflammation in her Eyes, which prevents her from writing. Mr. Thaxter is so entirely absorb’d with the present, that he almost forgets the absent, and I have no great Expectations that he will write again to you before the Spring. He desires however to be remember’d.
     It is now quarter of an hour after mid-night, which, as well as my Paper, bids me to subscribe myself, your dutiful and affectionate Son.
     
      J. Q. Adams
     
    